Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	In a preliminary amendment, claims 1-10 have been canceled. Claims 11-19 have been newly added. Claims 11-19 have been examined.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because:
Claim 18 is directed towards a “device”. However, there are no components of the “device”, it is merely “configured to” perform method steps. When a “device” is “configured to” perform a process, the broadest, reasonable interpretation of the “device” would include embodiments where the “device” components are software. Therefore, there exists at least one embodiment of claim 18 where the “device” is per se, which is non-statutory subject matter (note MPEP 2106).
Examiner recommends amending claim 18 to include a hardware component (e.g. memory, CPU, etc.) which would force all embodiments of claim 18 to be directed towards statutory subject matter.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 11, 13-15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryhorchuk et al. (U.S. Patent Application Publication 2015/0254463; hereafter “Ryhorchuk”).
	For claims 11 and 18-19, Ryhorchuk teaches a method, device (note paragraph [0143, computer system) and non-transitory machine-readable memory medium (note 
	receive a request of a sensor unit (note paragraph [0083], operation 401, customer makes a request to create a key for sensor units) represented by an electrical signal for detecting personal data (note paragraph [0015], sensor data may include personal data) via a sensor interface of a group of monitoring units to the sensor unit (note paragraphs [0020] and [0030], service data platform represents multiple servers that communicate with server nodes; note paragraph [0050], customer device and trusted third party device may also be “monitoring units”);
	generate an encryption key (note paragraph [0084], operation 402, service data platform generates customer key) and shares of a decryption key using the group of monitoring units in response to the receipt of the request (note paragraph [0090], operation 405, service data platform splits the private key into multiple shares), the decryption key being divided into the shares using a method for secret sharing and each of the group of monitoring units being assigned one of the shares (note paragraphs [0090]-[0091] and [0094], service data platform, trusted third party and customer all receive their shares; note paragraphs [0055] and [0060], key may be split into any number of shares for participants);
	provide the encryption key to the sensor unit via the sensor interface (note paragraph [0088], operation 404 and [0096], sensor nodes receive encryption key); and
	provide the shares of the decryption key to an end unit via an end interface of the group of monitoring units to the end unit (note paragraph [0061], service data platform may provide customer with a key share; paragraph [0057], trusted third party may be 


	For claim 13, Ryhorchuk teaches claim 11, further comprising the following step: generating encrypted personal data via the sensor unit using the personal data and the encryption key (note paragraphs [0050] and [0101], sensor nodes encrypt sensor data using encryption key).

	For claim 14, Ryhorchuk teaches claim 13, further comprising the following steps:
	receiving the encrypted personal data via an input interface of a data board unit to the sensor unit (note paragraph [0101], encrypted sensor data is sent through network to service data platform); and
	providing the encrypted personal data via an output interface of the data board unit to the end unit (note paragraphs [0034]-[0035], [0057] and [0114]-[0115], service data platform sends encrypted sensor data to end units).

	For claim 15, Ryhorchuk teaches claim 14, further comprising the following step: decrypting the encrypted personal data via use by the end unit of the shares of the decryption key (note paragraphs [0057] and [0115], trusted third party device or customer device decrypt the encrypted sensor data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ryhorchuk as applied to claim 11 above, and further in view of Tang et al. (U.S. Patent Application Publication 2012/0130900; hereafter “Tang”).
	For claim 12, Ryhorchuk differs from the claimed invention in that they fail to teach:
	further comprising the following step: blocking the provision of the shares of the decryption key to the end unit if the personal data has already been sold to another end unit.

	Tang teaches:
	further comprising the following step: blocking the provision of the shares of the decryption key to the end unit if the personal data has already been sold to another end unit (note paragraphs [0049] and [0052], prior to sending SRO, including decryption key, to purchaser, server logs information and compares record against database to prevent selling rights to content again).

.


7.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryhorchuk as applied to claim 11 above, and further in view of Williams (U.S. Patent Application Publication 2014/0108258).
	For claim 16, Ryhorchuk differs from the claimed invention in that they fail to teach:
	further comprising the following step: outputting a payment instruction via the end unit.

	Williams teaches:


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the encrypted sensor data stored and shared with third parties of Ryhorchuk and the purchase and sale of private data of Williams. It would have been obvious because combining prior art elements (encrypting and storing personal data that may be shared with authorized third parties of Ryhorchuk; receiving payment for the sale of private data of Williams) would yield the predictable results of a customer encrypting and storing personal data generated by their sensors (Ryhorchuk) and selling that personal data to authorized third parties that provide payment to the data seller (Williams).


	For claim 17, the combination of Ryhorchuk and Williams teaches claim 16, further comprising the following step: receiving the payment instruction via a transaction unit via an interface of the transaction unit to the end unit (note paragraphs [0085] of Williams, settlement component, i.e. interface, receives payment from data buyer).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the encrypted sensor data stored and shared with third parties of Ryhorchuk and the purchase and sale of private data of .


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Paul et al. (U.S. Patent Application Publication 2014/0201541) teaches distributing key shares that are used in decrypting stored user data (note Abstract).

	D’Souza et al. (U.S. Patent Application Publication 2012/0321086) storing user data that requires a threshold number of third parties to provide a key share to release the data to a third party requestor (note paragraph [0031]).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/           Primary Examiner, Art Unit 2438